Exhibit 10.29
October 28, 2009
Dennis P. Wolf
15303 Via Palomino
Monte Sereno, CA 95030

     Re:   Board Membership

Dear Dennis:
     On behalf of BigBand Networks, Inc., a Delaware corporation (the
“Company”), I am extremely pleased to invite you to become a member of the
Company’s Board of Directors (the “Board”) subject to stockholder approval at
the Company’s annual meeting of stockholders. It is our belief that your skills,
expertise and knowledge will prove helpful to the progress of the Company.
     In connection with your service as director, the Company has agreed to
grant you a non-qualified stock option entitling you to purchase up to 50,000
shares of the Company’s Common Stock (the “Initial Director Option”). The shares
issuable upon exercise of the Initial Director Option will, pending continuing
service as a director, vest and become exercisable as follows: 1/4th of the
shares will vest and become exercisable on the one year anniversary; and an
additional 1/48th of the total shares for each subsequent month of your service
as a director, with the Initial Director Option vesting fully after four years
of service.
     The Board presently anticipates that the Company will grant you a
non-qualified stock option entitling you to purchase up to an additional 18,750
shares of the Company’s Common Stock in subsequent years if you continue to
serve as a director on June 30th of that year (the “Annual Director Options”).
The shares issuable upon exercise of the Annual Director Options will, pending
continuing service as a director, vest as to 1/12th of the total shares for each
subsequent month of your service as a director, with each Annual Director Option
vesting fully on the first anniversary of the date of grant.
     The Initial Director Option and the Annual Director Options will be subject
to the terms and conditions of Company’s 2007 Equity Incentive Plan (the “Plan”)
and the stock option agreements evidencing the Director Option and the Annual
Director Options (the “Agreements”). In accordance with the Company’s Director
Compensation Policy, all such options shall provide for 100% vesting
acceleration upon a Change of Control of the Company, as that term is defined in
the Agreements. The exercise price per share will be equal to the fair market
value of the Company’s Common Stock on the date of grant, as determined by the
Board in accordance with the Plan.
     As a non-investor, non-employee director, the Company will pay you an
annual retainer of $20,000 for each full year of service as a director. In
addition, you will receive $2,000 for attendance at each live Board meeting,
$1,000 for attendance at each live committee meeting, $750 for participation in





--------------------------------------------------------------------------------



 



Dennis P. Wolf
Page 2 of 2
each telephonic meeting lasting over one hour, and $500 for participation in
each telephonic meeting lasting one hour or less.
     In accepting this offer, you are representing to us that (i) you do not
know of any conflict that would restrict you from becoming a director of the
Company and (ii) you will not provide the Company with any documents, records or
other confidential information belonging to any other parties. Nothing in this
offer or the stock option agreement should be construed to interfere with or
otherwise restrict in any way the rights of the Company and the Company’s
stockholders to remove any individual from the Board at any time in accordance
with the provisions of applicable law.
     We are looking forward to having you join us at the Company. We believe
that your enthusiasm and past experience will be an asset to the Company and
that you will have a positive impact on the organization. If you have any
questions, please call me at (650) 995-5056.

            Sincerely,
      /s/ Amir Bassan-Eskenazi         Amir Bassan-Eskenazi      Chairman of the
Board & Chief Executive Officer     

AGREED AND ACCEPTED:

     
/s/ Dennis P. Wolf
 
Dennis P. Wolf
   

